Citation Nr: 1437538	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

 Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active from January 1970 to November 1971.  The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 Rating Decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Des Moines, Iowa RO.


FINDINGS OF FACT

1.  The Veteran has a left ear hearing loss disability that is reasonably shown to be related to noise trauma in service.

2.  A right ear hearing loss disability was not manifested in service; right ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year;  and the preponderance of the evidence is against a finding  that the Veteran's current right ear hearing loss is related to an event, injury or disease in service.


CONCLUSIONS OF LAW

1.  Service connection for a left ear hearing loss disability is warranted.  See 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2013).

2.  Service connection for a right ear hearing loss is not warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of the disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for a VA examination (which the Board finds adequate) in June 2010.  The Board finds that the record as it stands includes sufficient competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met. 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For a Veteran who engaged in combat with the enemy, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
The Veteran claims his bilateral hearing loss disability began during his active duty service and resulted from noise trauma he sustained therein.  His DD-214 reflects that his military occupational specialty (MOS) in service was a light weapons infantryman, and that he was awarded a Combat Infantryman Badge.

On the Veteran's November 1969 enlistment examination, audiometry showed that, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
15
LEFT
0
0
0
X
25

The Veteran's STRs are silent as to a hearing loss disability.  On November 1971 service separation examination audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
30

Postservice treatment records include an April 2009 VA audiological evaluation when puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
20
85
LEFT
25
10
10
20
85

Speech audiometry revealed speech recognition ability of 96 percent in the left ear (with no report regarding the right ear).  The Veteran indicated that this was the first time that he was being evaluated for hearing loss; he reported that he was having a hard time hearing his wife's voice and the TV.

On June 2010 VA examination, a history of noise trauma in service, including from combat service in Vietnam and artillery training, was noted.  The Veteran's current occupation was truck driver, and he rode a Harley Davidson motorcycle for recreation.  He reported that he has experienced hearing loss since his military service.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
15
20
70
LEFT
15
15
5
15
65

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was SNHL mild for the right ear and SNHL sloping to severe in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not due to his military service because his hearing was normal upon entering and separating from military service.

It is not in dispute that the Veteran now has a bilateral SNHL disability (as defined in 38 C.F.R. § 3.385).  Furthermore, it is not in dispute that he served in combat (and was likely exposed to noise trauma related to such service, as well as to his artillery training).  Significantly, he is entitled to consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A § 1154(b).  However, there insufficient evidence to substantiate his claim of a nexus between his current hearing loss disability and his service.  A hearing loss disability (as defined in 38 C.F.R. § 3.385) was not manifested in service.  [However the 30 decibel puretone threshold on separation examination at 4000 hertz in the left ear is an elevated reading (under 38 C.F.R. § 3.385) and reflects some reduction in hearing acuity during service.]  Furthermore, a SNHL in either ear was not manifested to a compensable degree in the first postservice year.  The first postservice documentation of a SNHL loss is in 2009.  Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.

What remains for consideration is whether the Veteran's current bilateral hearing loss disability may somehow otherwise be related to his service event, injury or disease therein.  As is noted above, he alleges onset of some loss of hearing during combat, and that it has persisted since.  While he is not competent to establish the presence of a hearing loss disability by his own observation (as that requires official audiometry), he is nonetheless capable of observing some diminution in hearing acuity.

Considering the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) and resolving reasonable doubt in the Veteran's favor, as well as the elevated (to 30 decibels) puretone threshold at 4000 hertz in the left ear at separation, the Board finds that the record indeed shows the onset of a left ear hearing loss in service, and that service connection for left ear hearing loss is warranted.  The Board has noted the June 2010 VA examiner's opinion against the Veteran's claim.  However, that opinion cannot be afforded substantial probative value as the examiner noted that separation audiometry was normal (when in fact the 30 decibel puretone threshold is, by regulation, reflective of some diminution of hearing acuity, albeit not sufficient to by itself meet the definition of a hearing loss disability).  The examiner did observe, in essence, that the puretone threshold shift in that ear was insignificant, but did not explain why that is so, when the regulation clearly distinguishes between the puretone thresholds at 25 decibels and below and those above 25 decibels.  Furthermore, the examiner does not appear to have considered the case under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b).

Regarding the right ear, while the Veteran is competent to observe (and report) a perception of some diminution of hearing acuity, he is not competent to establish by his own observation which ear (or whether both) is responsible for the perceived loss of hearing acuity.  That is a medical question that is resolved aided by audiometric testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007) and 38 C.F.R. § 3.385.  Furthermore, there is no objective evidence supporting that a right ear hearing loss may have been present since service.  The right ear puretone thresholds noted in service were all normal; there is no evidence of any reduction of right ear hearing acuity prior to 2009.  Such a lengthy postservice interval with no documentation of the disability for which service connection is sought, is, of itself, a factor for consideration against the claim.  Consequently, even with consideration of 38 U.S.C.A. § 1154(b), the Board is unable to find that a right ear hearing loss had its onset in service.  Regarding the right ear, the Board finds no reason to question the opinion of the June 2010 VA examiner, as the rationale provided is consistent with, and supported by, the factual data, i.e. a reduction in right ear hearing acuity is not shown, prior to 2009, and exposure to postservice occupational (trucking) and recreational (motorcycle) noise as a more likely etiological factor for the hearing loss.

In light of the foregoing, the Board finds that the evidence reasonably supports the grant of service connection for a left ear hearing loss and that the preponderance of the evidence is against the claim of service connection for right ear hearing loss.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


